Title: Memorandum, 17 September 1755
From: Washington, George
To: 



[17 September 1755]


               
                   Lieutt Colo.—Adam Stephen
                  Andrew Lewis—Major
               
               
                  
                  Captains
                  
                  Lieutenants
                  
                  Ensigns
               
               
                  1st
                  Peter Hogg
                  2
                  Jno. McNeill
                  12–1st
                  Thomas Carter
               
               
                   2
                  George Mercer
                  3
                  William Starke
                  3d–2
                  [Edward] Hubbard
               
               
                   3
                  Thomas Waggener
                  4
                  Thomas Bullet
                  4th–3
                  Jno. Dean
               
               
                   4
                  Robert Stuart
                  5
                  Walter Stuart
                  2d–4
                  William Dangerfield
               
               
                   5
                  Thomas Cocke
                  6
                  Jno. Blagg
                  5th–5
                  Nathaniel Milner
               
               
                   6
                  John Savage
                  7
                  Hancock Eustace
                  1st–6
                  Mordaica Buckner
               
               
                  
                  William Bronaugh
                  8
                  George Frazier
                  13–7
                  Charles Smith
               
               
                   7
                  John Mercer
                  9
                  Jno. Edwd Lomax
                  6–8
                  [William] Flemming
               
               
                   8
                  Joshua Lewis
                  10
                  Peter Steenbergen
                  7–9
                  [Leonard] Price
               
               
                   9
                  Henry Woodward
                  11
                  Jno. Williams
                  8th–10
                  Natl Thompson
               
               
                  10
                  Robert Spotswood
                  12
                  Aus. Brokenbourg
                  9–11
                  Alexr Stephn
               
               
                  11
                  Carter Harrison
                  13
                  Jno. Campbell
                  10–12
                  [John] Polson
               
               
                  12
                  Charles Lewis
                  14
                  Jno. King
                  11–13
                  George Hedgman
               
               
                  13
                  William Peachy
                  15
                  James Baker
                  14–14
                  [Lehaynsius] Dekizer
               
               
                  15
                  David Bell
                  16
                   Merriweather
                  15–15
                  [George] Gordon
               
               
                  16
                  Robert McKenzie
                  
                  Jno. Lowry
                  16–16
                  [George] Weeden
               
            

NB
Beside the above ⟨mutilated⟩mount to 1008 Men Including Officer’s, non Com⟨mutilated⟩rs, and Bat Men I think it absolutely necess⟨mutilated⟩ Company of Scouts for Intelligence & ca⟨mutilated⟩ly recommend Mr Gist for the Command ⟨mutilated⟩

